NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0729n.06
                            Filed: October 5, 2006

                                           No. 05-6841

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


GWEN JONES,                                              )
                                                         )       ON APPEAL FROM THE
       Plaintiff-Appellant,                              )       UNITED STATES DISTRICT
                                                         )       COURT FOR THE EASTERN
v.                                                       )       DISTRICT OF KENTUCKY
                                                         )
KROGER, INC.                                             )                          OPINION
                                                         )
       Defendant-Appellee,                               )
                                                         )




BEFORE:        NORRIS, COLE, and COOK, Circuit Judges.

       PER CURIAM. Plaintiff-Appellant Gwen Jones appeals the district court’s grant of

summary judgment to Defendant-Appellee Kroger, Inc., on Jones’ claim of retaliation brought under

the Kentucky Civil Rights Act (“KCRA”). Ky. Rev. Stat. Ann. § 344.280. The district court found

that Jones did not establish a prima facie case of retaliation under the KCRA because she failed to

show a causal connection between her KCRA-protected activity and her discharge.

       This Court reviews a district court’s grant of summary judgment de novo. Cincinnati Ins.

Co. v. Zen Design Group, Ltd., 329 F.3d 546, 551 (6th Cir. 2003). We have reviewed the record and

the parties’ submissions. For substantially the same reasons set forth in the district court’s

comprehensive opinion dated October 27, 2005, we AFFIRM the grant of summary judgment.